Citation Nr: 1504360	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from August 1963 to February 1964, with subsequent periods of ACDUTRA and annual active duty for training (ANACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2008, the Appellant provided testimony at a hearing before a Veteran's Law Judge (VLJ) who has since retired from the Board.  A transcript of the proceeding is associated with the claims file. 

In May 2011, the Appellant was advised that the VLJ who conducted his December 2008 hearing had retired and advised him that he had the right to a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West (2014).  In a May 2011 letter, the Appellant indicated that he did not want another hearing before the Board.  

This appeal has an extensive procedural history and has previously been before the Board.  In July 2009, the Board, in pertinent part, remanded the issue on appeal for further development.  In July 2011, the Board denied service connection for a back disability to include as secondary to a service-connected bilateral knee disability.  The Appellant appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in an August 2012 memorandum decision, vacated the Board's July 2011 denial of service connection for a back disability and remanded the case for readjudication consistent with the decision.  

In March 2013, the Board remanded this case for a VA examination and opinion consistent with the August 2012 Court order.  In October 2013, the Board found that the VA examination provided in accordance with the March 2013 remand did not comply with the Board's directives and remanded this case again.  In June 2014, the Board found that the VA opinion was inadequate and remanded the case again.  

The case is now returned to the Board for appellate review.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Appellant, the Appellant's current low back disability, diagnosed as lumbar degenerative disc disease, is etiologically related to a fall incurred during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Only "veterans" are entitled to VA compensation.  38 U.S.C.A. § 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of INACDUTRA during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  The fact that a claimant has established status as a "veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, or inactive duty for training; although in more recent times it also has come to include active duty.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505 (West 2014).  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Certain presumptions that apply to periods of active duty are inapplicable to periods of ACDUTRA and INACDUTRA, such as the presumptive incurrence or aggravation of conditions that are considered chronic, per se, if initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial post-service year, or regarding the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Appellant asserts that his current low back disability was sustained during training in August 1963, a period of ACDUTRA, when he scaled a wall and came down on the other side and landed flat-footed.  He felt like a shockwave ran through his whole body from his feet to his neck.  He said he experienced back pain at the time of his injury.  The Appellant said he was not allowed to go to sick bay and treated his pain with aspirin for the duration of his training.  See December 2008 Board hearing transcript and September 2009 VA examination.  When the Appellant returned home in 1964, he sought treatment for his back from his family physician and treated his symptoms initially with over-the-counter medication and later with Vicodin.  See November 2014 statement.  In 1989, the Appellant was referred to an orthopedic surgeon who found that he had a herniated disc.  His symptoms continued to worsen and in September 2006, he underwent emergency surgery on his lumbar spine to decompress his nerves and stabilize his spine.  See December 2008 Board hearing transcript and October 2006 statement of Dr. Sama.  

The Board finds that the Veteran has a current diagnosis for lumbar degenerative disc disease.  See May 2013 VA examination.  

Although service treatment records from June 1963 to February 1964 reflect no complaints, treatment or diagnoses for any back problems, the Board finds the Appellant's description of his injury during a period of ACDUTRA and the resulting back pain is credible.  See Layno, 6 Vet. App. at 470.  Therefore, the Board concludes that the Appellant sustained an injury to his back during a period of ACDUTRA.  

The Board observes that the Appellant contends that the same injury that caused his service-connected bilateral knee disability resulted in his current low back disability.  See October 2010 statement.  

With respect to whether the Appellant's current low back disability is etiologically related to his fall in August 1963, the record includes conflicting medical nexus opinions.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

However, the Board finds that the September 2009, May 2013, March 2014 and July 2014 VA opinions, which weigh against the Appellant's claim, are of limited probative value as they all failed to consider the Appellant's lay assertions regarding the circumstances of his back injury and his reported continuity of back symptoms.  Instead, the VA examiners all relied on the lack of a documented back injury in his service treatment records and an inaccurate factual premise that the Appellant denied having back symptoms until 1989.  See Reonal v. Brown, 5 Vet. App. 458, 461 (a medical opinion based on an inaccurate factual premise has little, if any, probative value); see also, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).

By contrast, the Veteran submitted an October 2006 opinion from his private orthopedic surgeon, Dr. Sama, who found that his low back disability was "likely to be an aggravation of his previous injury related to his spondylolisthesis of L4 on L5 which may have occurred years ago."  The Board considers this opinion highly probative as it is predicated on the clinician's treatment of the Appellant and reflects an accurate understanding of the pertinent facts of his case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, the Board finds that the Appellant's statements regarding the onset of his low back pain and the continuity of his symptoms since his injury during his period of ACDUTRA to the present are both competent and credible as there is no evidence to the contrary.  Furthermore, having determined that the favorable October 2006 private opinion is the most probative medical evidence of record, the Board concludes that, the evidence shows that the Appellant's fall during ACDUTRA caused his current low back disability.  Therefore, the Board finds that, resolving all reasonable doubt in favor of the Appellant, service connection for a low back disability must be granted.

Final Matter

As a final matter, the Board notes that there is little about this case that appears to have been handled in an expeditious manner.  The current claim stream in this case stems from an March 2006 claim for benefits, filed some 9 years ago.  Although the Board is all too aware of the demands placed upon the Secretary's resources-as well as the current complexity of veterans benefits law-it is cases like this one, that languish without finality for years, that help to undermine the confidence in the veterans benefits system. See Delisio v. Shinseki, 25 Vet.App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet.App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). The Board is sorry for the Veteran's wait and trusts that the Agency of Original Jurisdiction will do its utmost to expeditiously assign a rating and an effective date. 







ORDER

Entitlement to service connection for a low back disability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


